Citation Nr: 1536308	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975, from November 1990 to June 1991, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran's claim for service connection for tinnitus was granted in a February 2015 rating decision.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In June 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the Veteran's June 2015 video conference hearing, he contended that prior to his service in 2003 he did not experience sleep apnea symptoms.  The Veteran testified that post-service, he was told by his wife that when he sleeps he wheezes, in what was describe as symptoms different than snoring.  The Veteran has also submitted private records which show a diagnosis and treatment for sleep apnea.

In a January 2012 VA examination for undiagnosed Gulf War syndrome, the Veteran reported he was ordered a sleep study by his private cardiologist, which showed obstructive sleep apnea, and that he has been using a CPAP with good results.  The Veteran stated that his sleep study was conducted after complaints of excessive snoring and daytime fatigue.  The VA examiner confirmed the Veteran's diagnosis of sleep apnea, and opined that his condition is a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner further stated that the Veteran's sleep apnea is not related to an exposure event in Southwest Asia, and is related to the Veteran's airway structure/pharyngeal resistance.    

Unfortunately, the examination is inadequate as it does not address service connection on a direct basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).  When VA undertakes the effort to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, an opinion is needed regarding direct service connection.  

The record reflects that the Veteran submitted a timely Notice of Disagreement in February 2015 with regard to the issue of an increased evaluation for a lumbosacral strain with degenerative disc disease.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  38 C.F.R. § 19.9(c)  (2014); Manlincon v. West, 12 Vet. App. at 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from any requested private medical providers.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Schedule the Veteran for a VA examination by a qualified physician to determine whether sleep apnea is related to service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's sleep apnea had its onset in or is otherwise related to his active military service.

The examiner should set forth the complete rationale for all opinions.  The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The RO/AMC should issue a SOC with respect to the issue of an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease. The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

5.  Thereafter, readjudicate the claim of service connection for sleep apnea.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




